DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . This action is in response to papers filed on 21 DEC 2021.
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 21 DEC 2021 has been entered.
Priority
This application is a 371 of PCT/US2016/067353. Applicant’s claim for the benefit of a prior-filed application PCT/US2016/067353 filed 16 DEC 2016 under 35 U.S.C. 119(e) or under 35 U.S.C. 120, 121, 365(c), or 386(c) is acknowledged. Applicant’s claim for the benefit of a prior-filed provisional application 62/269,890 filed 18 DEC 2015 under 35 U.S.C. 119(e) or under 35 U.S.C. 120, 121, or 365(c) is acknowledged. 
Status of the Claims
Applicant’s election without traverse of Group I: claims 1-3, 6, 10, 12-13, 16, 18, 24-25, and 27, in the reply filed on 8 March, 2021, is acknowledged. Claims 32-34, 37-38, 45, 50, 56-58, 61, 66, and 114-117 are withdrawn without prejudice for being drawn to a non-elected invention. Claims 4-5, 7-9, 11, 14-15, 17, 19-23, 26, 28-31, 35-36, 39-44, 46-49, 51-55, 59-60, 62-65, 67-113, and 118-119 are cancelled.  
Claims 1 and 3 are currently amended. Claims 1-3, 6, 10, 12-13, 16, 18, 24-25, and 27 are under examination.									
Claim Rejections - 35 USC § 112(a)
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):


The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1-3, 6, 10, 12-13, 16, 18, 24-25, and 27 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. 
MPEP 2163.II.A.3.(a).i) states, “Whether the specification shows that applicant was in possession of the claimed invention is not a single, simple determination, but rather is a factual determination reached by considering a number of factors. Factors to be considered in determining whether there is sufficient evidence of possession include the level of skill and knowledge in the art, partial structure, physical and/or chemical properties, functional characteristics alone or coupled with a known or disclosed correlation between structure and function, and the method of making the claimed invention”.
Claim 1 is broad and encompasses the genus of sgRNAs that can recognize a single nucleotide substitution or single nucleotide deletion in a target sequence comprising only natural nucleotides but which do not recognize a single unnatural nucleobase (at the same position as the substitution or deletion) in an otherwise identical target sequence. 
For claims drawn to a genus, MPEP § 2163 states the written description requirement for a claimed genus may be satisfied through sufficient description of a representative number of species by actual reduction to practice, reduction to drawings, or by disclosure of relevant, identifying characteristics, i.e., structure or other physical and/or chemical properties, by functional characteristics coupled with a known or disclosed correlation between function and 
In the instant case, claim 1 recites a sgRNA that comprises a target motif that recognizes a substitution or deletion at the unnatural nucleotide position within a nucleic acid target sequence and does not recognize the nucleic acid sequence comprising an unnatural nucleotide. Thus, the claim sets forth the structure-function relationship between sgRNAs that result in a recognition of (or binding to) a target template that comprises only natural nucleotides and that do not recognize (or bind to) a target template comprising an unnatural nucleotide. 
Prior art clearly teaches that sgRNAs can recognize, bind, and cleave target sequences with a single nucleotide mismatch. Hsu (Hsu PD, et al. 2013 Sep; 31(9):827-32; cited in prior Office action) teaches that SpCas9 tolerates mismatches between guide RNA and target DNA at different positions in a sequence-dependent manner, sensitive to the number, position and distribution of mismatches (Abstract). Carroll (Carroll D. Nature Biotechnology. 2013 Sep; 31(9):807-9) teaches that the Cas9 nuclease is less sensitive to mismatches between the sgRNA and target than researchers might wish. Carroll teaches that base pairs near the PAM are more important, but that there is no identifiable seed sequence in the first 7–12 positions. Carroll further teaches that it is difficult to define simple rules for sgRNA design based on prior results since the pattern of tolerated substitutions varies considerably among sgRNA-target pairs, some being very sensitive to mismatches, others accepting many variants. Carroll also teaches that in some cases, mismatched pairs supported enhanced activity, either in cleavage (recognition and binding) or in gene activation. (See Carroll p, 808¶2.)
The disclosure fails to describe the structural requirements of sgRNAs that result in recognition of (binding to) target nucleic acid sequences comprising only natural nucleotides and that also do not recognize (or bind to) target nucleic acid sequences comprising an unnatural nucleotide. The disclosure of a few representative species (see, specification p. Example 1, for example) is insufficient to describe the genus given the large number of possible sgRNAs, target motifs, substitutions, deletions, and unnatural nucleotides and to what effect 
In the absence of sufficient guidance and direction to the structural and functional analysis, applicant's reliance on sgRNAs that comprise a target motif that recognizes a target nucleic acid sequence that comprises only natural nucleotides and does not recognize an otherwise identical target nucleic acid sequence comprising an unnatural nucleotide (at the site of substitution or deletion) does not appear to provide sufficient written description for the genus claimed in view of the above evidence, which indicates ordinary artisans could not predict the operability in the invention of any species other than the one disclosed.
For inventions in an unpredictable art, adequate written description of a genus, which embraces widely variant species cannot be achieved by disclosing only one or a few species within the genus. See, e.g., Eli Lilly. Description of a representative number of species does not require the description to be of such specificity that it would provide individual support for each species that the genus embraces. If a representative number of adequately described species are not disclosed for a genus, the claim to that genus must be rejected as lacking adequate written description under 35 U.S.C. 112, first paragraph.
Therefore, only the sgRNAs described in the examples provided in the disclosure that maintain, in combination, the recited function of recognizing the nucleic acid sequences comprising only natural nucleotides but not recognizing the otherwise identical target nucleic acid sequence comprising an unnatural nucleotide (at the position of substitution or deletion), but not the full breadth of the claim, meets the written description provision of 35 U.S.C. § 
In the instant case, although applicant have provided a general function (recognition or binding to one template but not another) and a general structure (sgRNAs with specific targeting motifs) these, even taken together, are not sufficient to convey possession of the entire possible group of sgRNAs and/or targeting motifs encompassed by the instant claim.  The fact that these sgRNAs have a targeting motif is not sufficient to provide the specific sequences which are essential for the use of any hybridizing portion of these RNAs that also successfully prohibit the recognition or binding to mismatched unnatural nucleotides.  
Claims 2-3, 6, 10, 12-13, 16, 18, 24-25, and 27 are rejected under 35 U.S.C. 112(a) because they are dependent claims that do not overcome by further limitations the deficiencies of the rejected claim (claim 1) from which they depend.

Response to Arguments
Applicant argues on p. 8 of the remarks filed on 21 DEC 2021 in regard to the 112(a) written description rejection that Escherichia coli engineered to import dNaMTP and dTPT3TP were transformed with the UBP-containing plasmid and a pCas9 plasmid with a dual sgRNA cassette and that in the presence of the sgRNAs, unnatural base pair (UBP) retention was at or near 100% ([00184], Fig. 4A). Applicant further argues that in contrast, dNaM-dTPT3 retention in control experiments with a scrambled sgRNA (a sgRNA that does not recognize any version of the target nucleic acid) dropped to 14% ([00184]). Applicant also argues that Example 3 also shows that this dual sgRNA cassette targeting both the major substitution and the deletion mutation was effective for unnatural base pair retention ([00187], [00188]). Applicant also argues that in Example 2 that four sgRNAs that target a substitution mutation, when individually paired with a deletion-targeting sgRNA as a dual sgRNA, results in efficient retention of the UBP plasmid. However, Example 2 indicates, as shown in Fig. 6 (not Fig. 5 as referenced in sections [0186]-[0187]), that some of these specific sgRNAs in the context of dual sgRNAs (for example, 19%  5% and 16% 3%) perform without any significant difference compared to the scrambled RNA. Thus, applicant argues that with the use of a dual sgRNA, as 
Claim Rejections - 35 USC § 103
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Jiang—Ran—Kimoto – Malyshev 
Claims 1-3, 6, 10, 12-13, 16, 18, 24-25, and 27 are rejected under 35 U.S.C. 103 as being unpatentable over Ran (Ran, F.A. et al. Cell, 2013; 155:2, 479-480),  Jiang (Jiang, Y., et al. Applied and Environmental Microbiology, Mar 2015; 81 (7) 2506-2514), Kimoto, (Kimoto M., et al. Chemical Biology of Nucleic Acids, 2014; 131-48), and Malyshev (Malyshev, D., et al. Nature, 2014; 509, 385–8).
Before the effective filing date of the instant application, Ran and Jiang teach elements relevant to use of the CRISPR/Cas system, employing sgRNAs in mammalian and bacterial cells. Ran teaches that in CRISPR/Cas systems the crRNA and tracrRNA can be fused together to create a chimeric, single-guide RNA (sgRNA; Fig. 1) and that Cas9 can thus be re-directed toward almost any target of interest in immediate vicinity of the PAM sequence by altering the 20-nt guide sequence within the sgRNA. Ran teaches that, depending on the desired application, sgRNAs can be delivered as sgRNA-expressing plasmids (Fig. 4c) and also teaches 
Jiang teaches, in Table 1 and Fig. 1b, one or more plasmids comprising one or more nucleic acids comprising a CRISPR/Cas system and including a Cas9 (Type II wild-type S. pyogenes, p. 2508), sgRNA, and DNA nucleic acid sequences comprising donor/target sequences for use in vivo, e.g. in cells including the single-cell organism E. coli (pp. 2506-8). Jiang teaches a 20-bp complementary region (N20) with the requisite NGG PAM matching genomic loci of interest fused with crRNA and tracrRNA as a single synthetic guide RNA (sgRNA) transcript (p. 2506) and plasmids for single-gene editing that can readily be modified by changing the N20 sequence of the sgRNA when different genomic or target loci are being targeted (p. 2508, 2511, Table 1, Figure 1b, and Supplemental Table 2). Jiang thus demonstrates what is well-known by a person of ordinary skill in the art: CRISPR/Cas systems can be targeted to various target sequences by altering the sgRNA sequence for appropriate sequence complementarity to the desired target sequence. 
Jiang also teaches, what is well known in the art prior to the filing date, that DNA donor sequences comprise sequences that are homologous to the site targeted for modification via CRIPSPR/Cas9 mediated editing, i.e. through homologous recombination at the site of Cas9 double-strand (ds) cleavage (pp. 2508-10 and the option of using Cas9 variants for single strand cleavage/nicking and HDR for increasing site-specific modifications while reducing off-target effects, p. 2513). Donor sequences vary in comparison to target sequences by specific modifications. Variations comprise modifications such as substitutions to correct sequences associated with genetic defects or modifications to introduce deletions or insertions into the 
	Neither Ran nor Jiang are directed to organisms or constructs comprising unnatural nucleotides or unnatural nucleotide base pairs (UBPs).
Malyshev teaches genetically engineered E. coli comprising plasmids comprising unnatural base pairs dNAM and d5SICS (dX and dY, respectively). UBP retention during multiple rounds of replication is a feature sought after in synthetic biology applications involving UBPs (see, for example, Kimoto, section 2.2 p. 138 ¶1 and Table 1, where the goal of maintaining the linear amplification of DNA retaining and assessing the retention of the UBP is set forth as the purpose; cited in prior Office action). The desire for UBP retention is demonstrated by artisans’ pursuit to identify polymerases with high fidelity for retaining UBPs during replication or PCR amplification and through generating and identifying unnatural nucleotides/nucleosides that share high complementarity specificity for their paired unnatural nucleotides/nucleosides over natural nucleotides/nucleosides (Kimoto, pp. 132-42). 
A practitioner of skill in the art would recognize immediately that maintenance of the UBPs in the synthetic plasmids through multiple rounds of replication in Malyshev’s engineered E. coli would be highly desirable and a prerequisite for organisms that are engineered for production of synthetic products.  Applications for introducing, and/or maintaining, and/or correcting and/or altering UBPs (in genomic or extrachromosomal DNA) through CRISPR/Cas9-mediated HDR in the presence of DNA donor/target templates bearing UBPs (or through NHEJ) would be prima facie obvious to an artisan skilled in the art of synthetic biology/gene editing 
Thus, in regard to instant c. 1-3 and 12-13, Malyshev’s semi-synthetic E. coli provides both the system and the motivation for combining the teachings of Jiang, Ran, and Hirao with that of Malyshev to arrive at the instant invention because, an artisan of skill in the art would at once envisage use of the molecular tools in CRISPR/Cas systems comprising one or more plasmids comprising sgRNAs (with targeting motifs), and DNA donor/target nucleic acids comprising unnatural nucleotides for use in semi-synthetic E. coli or any other genetically modified organisms comprising UBPs to target plasmids that had lost the desired UBPs through insertion, substitution, or deletion or a combination of these and would utilize the knowledge of one skilled in the art to generate sgRNAs to target the “modified” templates (those comprising only natural nucleotides due to substitution mutations or deletion of the unnatural nucleotide), but not to target the unmodified templates (that still retained the UBP in its desired context), in order to affect repair of the modified templates and maintain the UBPs in the synthetic plasmids. (In regard to the limitation of instant c. 13, in the absence of repair, replication of the modified template would be impaired in the system once the template was cleaved by the Cas guided by the sgRNA that specifically recognizes the modified template, and thus the rate of replication of the cleaved/modified nucleic acid sequence would be lower, i.e. decreased, in comparison to an uncleaved template/plasmid/nucleic acid sequence.)
An artisan of skill in the art would have a reasonable expectation of success, before the time of filing, in combining known molecular techniques such as design of one or more plasmids comprising Cas9 endonuclease, sgRNAs, donor DNA templates, for specific editing of a target sequence (as per Ran and Jiang), for correcting unwanted mutations, substitutions, mismatches, or for inserting (or deleting) any additional sequences comprising the desired UBPs, or for making any other CRISPR/Cas modification known to an artisan skilled in the art before the time of filing. 
Thus, it would be prima facie obvious to an artisan skilled in the art before the filing date of the instant application to combine the teachings of Ran, Jiang, and Malyshev with reasonable expectations of success in doing so as all the features of the instant application and 
In regard to the further limitation of claim 6 and 10, Ran and Jiang (p. 2506 ¶3 and p. 2508 ¶2) teach that the sgRNAs comprise PAM recognition elements and Ran teaches varying the offset of the sgRNA for increasing target specificity and decreasing off-target cleavage, see Box 2, p. 2285).
In regard to the limitations of claims 16, 24, and 27, Jiang teaches, in Table 1 and Fig. 1b, one or more plasmids comprising one or more nucleic acids comprising a CRISPR/Cas system and including a Cas9 (Type II wild-type S. pyogenes, p. 2508), sgRNA, PAMs, and DNA nucleic acid sequences comprising donor/target sequences for use in vivo, e.g. in cells including the single-cell organism E. coli (pp. 2506-8).
In regard to the further limitations of claims 18 and 25, Kimoto teaches templates where polynucleotides comprise more than one unnatural nucleotide (see, for example, Figures 1 and 8; see also HIMAO, Figures 10 and 11) and unnatural nucleotides comprising d5SICS and dMMO2 (pp. 134-5 and Figure 2) and Malyshev teaches polynucleotides comprising d5SICS, dNAM, dTPT, and dMMO2.

Response to Arguments
Applicant’s arguments have been fully considered but are not found persuasive for the following reasons. Applicant argues that the claimed use “was not a use of CRISPR/Cas9 systems according to their established functions. That is, none of the cited documents teaches or suggests using a CRISPR/Cas9 system for the function of targeting mutant sequences in which there is a substitution with a natural nucleotide or a single nucleotide deletion at an unnatural nucleotide position.” 
This was previously characterized and addressed by the Office as a problem that did not need addressing until a synthetic cell (or synthetic organism) existed that required maintenance or retention of a synthetic DNA comprising a UBP. In view of the cited prior art, which clearly teaches that the CRISPR/Cas system was well recognized as a system that could be employed to target, cleave, and thus, facilitate repair of a DNA template, it would have been prima facie 
These known elements were the basis of the prior art rejection and provide sound principles and the basis for prima facie obviousness to one of ordinary skill in the art. 
In regard to amended claim 1, these principles still hold and are relevant to the written description rejection above because they indicate that sgRNAs that recognize templates comprising only natural nucleotides may or may not fail to recognize targets comprising unnatural nucleotides. Claim 1 currently requires only recognition of targets comprising a natural nucleotide substitution or a deletion. The use of a CRISPR/Cas systems comprising sgRNA(s) to target and eliminate a substitution mutation and/or deletion mutation and/or repair the site of a mutation by retaining the previous desired (unmutated) sequence was well established as a known application of the CRISPR/Cas systems. In the case of amended claim 1, the sgRNAs need only recognize templates comprising natural nucleotides. All prior art examples demonstrate this. In the case where retention of a sequence comprising a UBP is the goal, use of a sgRNA targeting the mutation for recognition and cleavage in order to facilitate HR would have been prima facie obvious and an artisan of ordinary skill in the art would have had the knowledge and means to generate specific sgRNAs that would hybridize to the target site(s) and evaluate off-target effects. Such applications were well established in the art as a function of the CRISPR/Cas systems.
Furthermore, as previously argued, HIRAO (EP2487181A1) in Figures 10 and 11 clearly demonstrate what was known in the art prior to the effective filing date of the instant application, namely that sgRNAs that comprise targeting motifs specific for modified nucleic acid sequences that comprise natural nucleotides will have greater binding affinity for those 
Thus a practitioner would understand that CRISPR/Cas systems and sgRNAs could be designed to specifically target and cleave plasmids comprising modifications (e.g. substitutions, insertion, and/or deletions) and employed to sustain the presence of plasmids comprising UBPs in synthetically modified organism. It require no hindsight reasoning, but merely recognition of a emergent problem to be solved in systems wherein the plasmids comprising UBPs suffer increasing attrition over multiple rounds of replication as demonstrated by Malyshev and as argued above.
Finally, the Office has presented arguments for retention of UBPs through prior art recognized elements and methodologies employing CRISPR/Cas system(s) and sgRNA(s) for targeting nucleic acid sequences comprising natural nucleotides (with substitution or deletion mutations) and providing a donor template(s) which is a “nucleic acid sequence comprising an unnatural nucleotide” (claim 1). The fact that applicant has recognized another advantage Ex parte Obiaya, 227 USPQ 58, 60 (Bd. Pat. App. & Inter. 1985).

Prior Art Made of Record
•  Hirao (Hirao I. Reviews in Cell Biology and Molecular Medicine. 2014 Sep 15:1-6) teaches that unnatural nucleotide pairs function in replication, transcription and translation their complementarity and thus demonstrate ability to hybridize (or pair) as DNA-DNA, DNA-RNA, and RNA-RNA constructs (Fig 1).

    PNG
    media_image1.png
    493
    616
    media_image1.png
    Greyscale

•  Li (Li L, et al. Journal of the American Chemical Society. 2014 Jan 22;136(3):826-9) is directed toward developing an unnatural base pair for the in vivo expansion of an organism’s genetic alphabet and for a variety of in vitro biotechnology applications where modified UBPs are used to site-specifically label amplified DNA, and demonstrates that hydrophobic and packing forces are sufficient to mediate natural-like replication with UBP templates.
•  Hsu PD, Scott DA, Weinstein JA, et al. (2013) DNA targeting specificity of RNA-guided Cas9 nucleases. Nature biotechnology, Sep;31(9):827-32).
•  Hirao, I., Kimoto, M., & Yamashige, R. (2012). Natural versus artificial creation of base pairs in DNA: Origin of nucleobases from the perspectives of unnatural base pair studies. Accounts of chemical research, 45(12), 2055-2065.
Conclusion
Claims 1-3, 6, 10, 12-13, 16, 18, 24-25, and 27 are rejected. No claims are allowed. 

Examiner Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANJEANETTE ROBERTS whose telephone number is (571)272-0546.  The examiner can normally be reached between 8:00A - 5:00P PDT/PST (Flex) M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Christopher Babic can be reached at 571-272-8507.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/ANJEANETTE ROBERTS/Examiner, Art Unit 1633
/KEVIN K HILL/Primary Examiner, Art Unit 1633